Case 1:18-cv-0947
0-JGK Documen
t77 Filed 06/04/20
Page 1 of 1
a

   

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK BLECTRONICALLY FILED
ner eenneenec nee tO x y.
TOMMIE CROSBY DOC tA a”
: pare ako. a2
Plaintiff, aneenennnaa ama ae TT Trane
-against- 18 CIVIL 9470 (GK)
JUDGMENT
M.D. KEVIN PETERMANN, ET AL.,
Defendants.
It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

20, the time for filing an amended complaint has expired

in the Court's Order dated June 3, 20

complaint was filed. Therefore, this

stated

and no amended case is dismissed with prejudice; accordingly,

this case is closed.

Dated: New York, New York
June 4, 2020

RUBY J. KRASICK

Clerk of Court

BY:
Deputy A
